UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1415


DAISY M. FULFORD,

                    Plaintiff - Appellant,

             v.

CHRISTOPHER C. MILLER, Acting Secretary, Department of Defense,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:19-cv-00456-TSE-JFA)


Submitted: December 29, 2020                                      Decided: January 14, 2021


Before AGEE and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Amos N. Jones, AMOS JONES LAW FIRM, Washington, D.C., for Appellant. G. Zachary
Terwilliger, United States Attorney, Meghan Loftus, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daisy M. Fulford appeals the district court’s order granting summary judgment to

Defendant in her employment discrimination suit. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Fulford v. Miller, No. 1:19-cv-00456-TSE-JFA (E.D. Va. filed March 19 & entered

March 20, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2